DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 10/19/2020.  

Claims 1-20 are presented for examination. 

Priority


2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and based on application # 202041031064 filed in INDIA on 07/21/2020, which papers have been placed of record in the file. 

Information Disclosure Statement

3. 	The Applicants’ Information Disclosure Statement filed (12/27/2021) has been received, entered into the record, and considered.  

Drawings


4.	The drawings filed 10/19/2020 are accepted by the examiner.

Specification


5.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 2, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Biegun et al. (US 20170153962)  in view of  Shinde et al. (US 20170046217).

The references were cited by Applicant in the IDS filed 12/27/2021.

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Biegun teaches a non-transitory machine-readable medium storing one or more sequences of instructions for early identification of problems in execution of background processes, wherein execution of said one or more instructions by one or more processors contained in a digital processing system (paragraphs 0004, 0034, and 0058) causes said digital processing system to perform the actions of: 
characterizing the consumption of a plurality of resources during normal prior executions of a background process, wherein said characterizing determines a baseline pattern of consumption of said plurality of resources for said background process (paragraph 0021: when executed on server 130, the thread classes consume computing resources (e.g., processor time, memory, and/or network bandwidth) to various degrees. As described in greater detail with respect to FIGS. 3A-3D, health monitoring software 134 operates to measure one or more performance metrics (i.e., the consumption of one or more computing resources), calculate a trend for each metric, and compare each trend to a respective trend template (i.e., a baseline of resource consumption associated with the a corresponding thread class)…Health monitoring software 134 can perform various predefined actions when one or more performance thresholds are exceeded (e.g., generate a warning); paragraph 0039: health monitoring software 134 determines whether or not a respective threshold value is exceeded (decision 318). In embodiments where the thread class is associated with a single trend template, the threshold represents a distance between a baseline trend and a theoretical trend representing abnormal resource consumption… composite threshold value can be a sum of constituent threshold values associated with respective performance metrics, each constituent threshold value representing a threshold distance between a baseline trend and a respective, theoretical trend representing abnormal resource consumption… the composite threshold value represents an average distance between baseline trends and respective, theoretical trends representing abnormal resource consumption, and paragraph 0049: In Expression 1, x is a percentage of the total execution time of the thread and constant a.sub.0 represents background resource consumption and/or consumption of resources that are affect by the size of an input (i.e., an amount of data). Constant a.sub.0 can be removed from interpolated trend 402 prior to calculating a distance between interpolated trend 402 and a trend template in order to compensate for background resource consumption and/or the size of an input during the execution of the thread ); 

monitoring a current pattern of consumption of said plurality of resources during a current execution of said background process (paragraph 0021: health monitoring software 134 operates to measure one or more performance metrics (i.e., the consumption of one or more computing resources), calculate a trend for each metric, and compare each trend to a respective trend template (i.e., a baseline of resource consumption associated with the a corresponding thread class); paragraph 0032: health monitoring software 134 detects the execution of a thread spawned by application 132… health monitoring software 134 determines the thread class of the executing thread. In some embodiments, the thread self-identifies its class via meta-data. Health monitoring software 134 reads the meta-data to identify the thread-class of the executing thread. In other embodiments, health monitoring software 134 detects the execution of thread (operation 302) in response to receiving, from application 132, instructions to monitor the executing thread…While the thread executes, health monitoring software 134 measures one or more predetermined performance metrics based on the thread class of the executing thread (operation 306)…health monitoring software 134 queries a database (e.g., a database residing on persistent storage 210) for performance metric(s) that are associated with the thread class of the executing thread, and paragraph 0045: health monitoring software 134 determines whether or not all trend templates are valid for the thread class of the executed thread (a first iteration of decision 324). In some embodiments, a trend template of a thread class is valid if it is based on a trend calculated from a specific number (i.e., a threshold count) of previously executed threads of the thread class…If health monitoring software 134 determines that all trend template are valid for the thread class of the executed thread (first iteration of decision 324, YES branch), health monitoring software 134 compares the interpolated trend for each measured performance metric to the respective trend template(s) (operation 314). If health monitoring software 134 determines that not all trend templates are valid for the thread class of the executed thread (i.e., at least one trend template is not valid; first iteration of decision 324, NO branch), health monitoring software 134 generates, for each measured performance metric, a new template and/or modifies an existing trend template based on the executed thread (operation 326). If no trend template exists for a measured performance metric, the trend template generated in operation 326 is the trend interpolated in operation 310. If a trend template exists for a measured performance metric, data describing the executed thread is added to a data set that includes data that describes at least one previously executed thread, and a trend is calculated from the data set by interpolating consumption of the respective performance metric as a function of percent execution time); 

checking whether said current pattern of consumption has a deviation from said baseline pattern of consumption (health monitoring software 134 operates to measure one or more performance metrics (i.e., the consumption of one or more computing resources), calculate a trend for each metric, and compare each trend to a respective trend template (i.e., a baseline of resource consumption associated with the a corresponding thread class). In some embodiments, application 132 or one or more thread classes are instrumented in order to measure various metrics. In other embodiments, the code of application 132 is modified to include the functionality described with respect to health monitoring software 134, and following modification, application 132 is recompiled. Health monitoring software 134 can perform various predefined actions when one or more performance thresholds are exceeded (e.g., generate a warning); paragraphs 0021, 0037, 0039, 0045); and

notifying a potential problem with said current execution of said background process if said checking determines that said deviation exists (If health monitoring software 134 determines that a threshold value is exceeded (decision 318, YES branch), health monitoring software 134 issues an alert that identifies the executed thread as an abnormally executed thread (operation 320). Issuing an alert can include generating a warning message that identifies the executed thread; paragraphs 0040, 0048, and 0053).
Biegun does not explicitly teach, Shinde teaches characterizing the consumption of a plurality of resources during normal prior executions of a background process designed for batch processing of transactions received prior to initiation of said background process (monitoring and analyzing the transaction data in batches. The examples of the batch data include, but are not limited to financial data, retail data, and enterprise resource planning (ERP) data, network data, geographical data, spatial data, financial market data, stock-market data, insurance data, mobile application data, and the like; paragraphs 0022, 0057, and 0081-0082).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Biegun with Shinde because it would have provided the enhanced capability for monitoring performance of batch jobs at various levels to understand the root-cause of the problem, either in the sub-batches or the infrastructure components used by the batch jobs. 

As to claim 2:
Biegun teaches said checking determines that said deviation exists if the differences in consumption of said plurality of resources between said current pattern of consumption and said baseline pattern of consumption is disproportionate to said baseline pattern of consumption (paragraphs 0053-0054).

As to claims 12 and 13:
Refer to the discussion of claims 1 and 2 above, respectively, for rejections. Claims 12 and 13 are the same as claims 1 and 2, except claims 12 and 13 are method claims and claims 1 and 2 are machine-readable medium claims.

As to claims 17 and 18:
Refer to the discussion of claims 1 and 2 above, respectively, for rejections. Claims 17 and 18 are the same as claims 1 and 2, except claims 17 and 18 are system claims and claims 1 and 2 are machine-readable medium claims.
Claims 3-7, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biegun et al. in view of  Shinde et al. and further in view of  Marti et al. (US 20160091540).

The Marti reference was cited by Applicant in the IDS filed 12/27/2021.
As to claim 3:
Biegun teaches said characterizing comprises determining the consumption of said plurality of resources in a time span during said normal prior executions (paragraphs 0021, 0033, and 0053), wherein said monitoring comprises determining said current pattern of consumption for said time span during said current execution (paragraphs 0033, 0040, and 0049), wherein said checking is performed for each of said durations (paragraphs 0033 and 0050). 
The combination of Biegun and Shinde does not explicitly teach, Marti teaches characterizing comprises determining the consumption of said plurality of resources in a sequence of prior block durations of equal time span during said normal prior executions (paragraphs 0006 and 0017), wherein said monitoring comprises determining said current pattern of consumption for each of a sequence of current block durations of said equal time span during said current execution (paragraphs 0098 and 0100), wherein said checking is performed for each of said sequence of current block durations (paragraphs 0097, 0100, and 0102).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Marti with Biegun as modified by Shinde because it would have provided the enhanced capability for monitoring resource consumption at the environment level and detecting anomalies in subsequent resource consumption. 
As to claim 4:
Biegun teaches said characterizing further comprises one or more instructions for: generating a machine learning (ML) process model correlating the consumption of said plurality of resources in said sequence of prior block durations across said normal prior executions (paragraph 0062); and predicting said baseline pattern of consumption based on said ML process model (paragraphs 0078, 0101, and 0126). As to claim 5:
Biegun teaches said background process comprises a plurality of threads (paragraphs 0033 and 0037-0038), wherein said plurality of resources include CPU used (paragraph 0033), memory used (paragraph 0024), number of read operations, and a number of write operations by all of said plurality of threads in said background process (paragraphs 0019, 0021, and 0056). As to claim 6:
The combination of Biegun and Shinde does not explicitly teach, Marti teaches execution of said background process comprises a plurality of phases, with each phase representing a corresponding duration of execution of said background process, wherein said characterizing determines corresponding baseline patterns of consumption for each of said plurality of phases based on the consumption of resources of said background process in the corresponding durations, wherein said monitoring identifies that said background process is operating in a first phase of said plurality of phases, wherein said checking and notifying are performed with respect to a first baseline pattern of consumption determined for said first phase (paragraphs 0007, 0044, and 0052).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Marti with Biegun as modified by Shinde because it would have provided the enhanced capability for monitoring resource consumption at the environment level and detecting anomalies in subsequent resource consumption. 
As to claim 7:
The combination of Biegun and Shinde does not explicitly teach, Marti teaches said characterizing further comprises one or more instructions for: generating machine learning (ML) phase models corresponding to said plurality of phases, each ML phase model correlating the consumption of said plurality of resources in a corresponding phase during normal prior executions of said background process; and predicting said corresponding baseline patterns of consumption for said plurality of phases based on said ML phase models (paragraphs 0078, 0101, and 0126).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Marti with Biegun as modified by Shinde because it would have provided the enhanced capability for monitoring resource consumption at the environment level and detecting anomalies in subsequent resource consumption. 
As to claims 14 and 15:
Refer to the discussion of claims 3 and 6 above, respectively, for rejections. Claims 14 and 15 are the same as claims 3 and 6, except claims 14 and 15 are method claims and claims 3 and 6 are machine-readable medium claims.

As to claims 19 and 20:
Refer to the discussion of claims 3 and 6 above, respectively, for rejections. Claims 19 and 20 are the same as claims 3 and 6, except claims 19 and 20 are system claims and claims 3 and 6 are machine-readable medium claims.

Allowable Subject Matter

7.	Claims 8-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the results of a final search by the Examiner.

Conclusion

8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199